Citation Nr: 0626455	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  03-19 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to January 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In January 2006 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  Hearing loss disability was not manifest during service 
and an organic disease of the nervous system was not manifest 
within one year of separation from service.

2.  Competent evidence of a nexus between bilateral hearing 
loss disability and service is not of record.

3.  Chronic tinnitus was not manifest during service.

4.  Current tinnitus is not attributable to any incident of 
service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).

2.  Chronic tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for bilateral 
hearing loss disability and tinnitus.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  In a VCAA letter of September 2001 
the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on his behalf, and what evidence was to be provided by him.  
In addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The VCAA letter predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in September 2001 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same  in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and 
privatemedical records have been obtained.  The veteran was 
afforded a VA examination.  Therefore, the Board finds that 
the VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2005).  Service connection for an organic 
disease of the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Initially the Board notes that the veteran served during the 
Vietnam War assigned to a Navy ship patrolling the shores and 
he now claims that his bilateral hearing loss disability and 
his tinnitus are due to repetitive acoustic trauma caused by 
naval gunfire and while performing routing preservation using 
descaling equipment aboard Navy ships.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are for application.  The 
Board accepts that the appellant was exposed to noise and he 
may have noticed a decrease in auditory acuity and tinnitus 
at that time.

In an entrance examination of October 1969 the veteran's 
hearing was normal.  In a separation physical of January 1972 
the veteran was given a spoken word test and his hearing was 
found normal.  

The record contains medical evidence form the veteran's 
employer dated from the early 1970s to the early 2000s.  
During the 1970s the veteran was given spoken word 
examinations to test his hearing.  These tests appeared to 
show normal hearing.

In a Medical Questionnaire of June 1988 the veteran denied 
experiencing hearing loss or tinnitus.  

An audiological exam of June 1988 noted puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
10
LEFT
10
10
15
30
20

Private medical records of April 1989 note that the veteran 
reported having a sudden hearing loss in the left ear in 
September 1988.  The veteran also reported tinnitus 
bilaterally.  He was diagnosed with Meniere's disease 
bilaterally.  

In an audiometric exam of April 1989 the puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
5
10
15
25
30

Speech recognition was 100 percent bilaterally.

In a private audiological examination of August 1989 the 
puretone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
15
20
30
30

The examiner noted that the veteran was exposed to 
intermittent noise at his current job 50 percent of the time.  
The veteran denied prior noise exposure.  The veteran was 
diagnosed with Meniere's with tinnitus and his hearing was 
found to be essentially normal.  

In a private audiological examination of October 1990 the 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
10
LEFT
10
10
20
25
30

The veteran reported being exposed to continuous noise at his 
current job 70 percent of the time.  The veteran denied prior 
noise exposure.  Hearing was found to be essentially normal.

In a Medical Questionnaire of October 1990, the veteran 
reported experiencing hearing loss since 1988 due to Menier's 
disease.  

At a VA audiological examination of April 2006 the veteran 
reported tinnitus in the left ear.  He described it as 
constant left ear ringing which started in 1970 or 1971.  The 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
30
LEFT
10
15
15
35
45

Speech recognition was 96 percent bilaterally.  The examiner 
opined that the veteran's "tinnitus and hearing loss are 
more than not unrelated to military service; and the bases 
for these opinions is that there is no documentation of 
either hearing loss or tinnitus until the time that the 
Meniere's was diagnosed in 1989 (many years after the end of 
his military service)."  

Bilateral hearing loss

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for bilateral hearing loss 
disability.  The Court has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Board first notes that, although the veteran is claiming 
bilateral hearing loss, the evidence of record shows the 
veteran's right ear hearing loss does not qualify as a 
disability under the provisions of 38 C.F.R. § 3.385.  
Therefore, regardless of the provisions of 38 U.S.C.A. § 1110 
or 1154, in the absence of proof of a current disability, 
service connection may not be granted.  However, the evidence 
does show that the veteran's right left hearing loss is 
considered a disability under the same provision.  

The veteran has alleged that his hearing loss is a 
consequence of noise exposure while in combat, specifically 
due to repeated acoustic trauma caused by gunfire noise.  
Considering the provisions of 38 C.F.R. § 1154(b), which are 
for application, the Board finds that the veteran was exposed 
to noise during service.  However, there is no competent 
evidence of a nexus between the veteran's service and his 
current left-sided hearing loss.  

The competent evidence of record shows that right sided 
hearing loss was first manifested more than a year after 
service.  The veteran's hearing was normal at separation in 
January 1972.  The first evidence of record of left ear 
hearing loss disability was at the VA examination of April 
2006.  

The Board notes that although there is prior evidence of 
hearing loss of the left ear, starting in August 1989, this 
did not raise to the level of a hearing loss disability.  In 
addition, the veteran was never noted to complain of hearing 
loss while in service and his separation physical noted 
normal hearing.  The first complaint of hearing loss in the 
left ear was in August 1989 when the veteran reported having 
suffered a sudden hearing loss in September 1988.  

The Board is aware that the ability to perceive sound comes 
to a layman through his senses.  Therefore, although a layman 
is not competent to establish the presence of disability 
within the meaning of 38 C.F.R. § 3.385, a layman is 
competent to report a decreased ability to hear sound.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, although 
the veteran now alleges that he experienced hearing loss 
shortly after separating from service, there is no objective 
evidence of complaints of hearing loss until more than 16 
years after separating from service.  In a merits context, a 
lack of evidence of treatment is for consideration.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Furthermore, at 
the time the veteran sought treatment for his hearing loss, 
he reported a sudden onset in September 1988.  The Board 
finds the veteran's statements while seeking medical 
treatment to be more credible than the veteran's current 
allegations.

Furthermore, the Board is aware that the veteran's private 
physician, Dr. P.G.C., opined in a letter of January 2006 
that the veteran's hearing loss "certainly could be related 
to noise exposure in the military."  However, the Board 
notes that a bare conclusory opinion without an explanation 
of the basis for the opinion is not adequate to support the 
claim.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Board also notes that there is no clinical data or other 
rationale to support this opinion and no indication as to 
whether the physician reviewed the claim file prior to 
providing their opinion.  

The Board finds of more probative value the VA examiner's 
opinion which was rendered after the examiner had reviewed 
the claim file which included the service medical records, 
the veteran's service history, and private medical records 
and after examining the veteran's current condition.  In the 
VA examiner's opinion "tinnitus and hearing loss are more 
than not unrelated to military service; and the bases for 
these opinions is that there is no documentation of either 
hearing loss or tinnitus until the time that the Meniere's 
was diagnosed in 1989 (many years after the end of his 
military service)."  Therefore, the Board finds that the 
evidence does not establish service connection.

In sum, the competent evidence of record shows that the 
veteran does not have a right ear hearing loss disability.  
Furthermore, the evidence shows that a left-sided hearing 
loss disability was not manifest during service or for many 
years thereafter.  The VA examiner's opinion that the 
veteran's current left-sided hearing loss disability is not 
related to service is competent.  The veteran's assertion of 
hearing loss disability due to in-service noise exposure is 
not supported and is not competent.

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  38 
U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). See also 38 C.F.R. § 3.102 (2002).

Tinnitus

The veteran alleges that he started experiencing tinnitus 
while in service as a result of repetitive acoustic noise 
exposure due to gunfire and noise associated with routine 
descaling of Navy ships.  After carefully reviewing all 
evidence of record, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
tinnitus.  As noted above, the provisions of 38 C.F.R. 
§ 1154(b) are for application and as such the Board accepts 
that the veteran was exposed to noise while in service; 
however, there is no competent evidence linking the veteran's 
current tinnitus to his service noise exposure or any report 
of in-service tinnitus.

The probative evidence shows that the chronic tinnitus was 
not manifest in service and that it is unrelated to any 
incident of service, including exposure to gunfire noise and 
noise associated with routine descaling of Navy ships.

At the outset the Board notes that in the VA examination of 
April 2006 the veteran reported experiencing tinnitus only in 
his left ear.  As such, the Board finds that there is no 
current evidence of tinnitus in the right ear.  As noted 
above, service connection requires the diagnosis of a current 
disability.  Therefore, regardless of the provisions of 
38 U.S.C.A. § 1110 or 1154, in the absence of proof of a 
current disability, service connection may not be granted.  

With regards to the left ear, the Board notes that service 
medical records are silent for any complaints of or treatment 
for tinnitus.  The first evidence of complaints of or 
treatment for tinnitus of record was in August 1989.  This 
was more than 17 years after separation from service.  

The Board notes that the veteran is competent to report 
symptoms of ringing in the ears.  See Layno, supra.  However, 
although the veteran now alleges that he experienced tinnitus 
while in service, there is no objective evidence of 
complaints of tinnitus until more than 17 years after 
separating from service.  In a merits context, a lack of 
evidence of treatment is for consideration.  See Savage, 
supra.  Furthermore, the Board notes that as late as June 
1988 in a Medical Questionnaire, the veteran denied 
experiencing any tinnitus.  The Board finds the veteran's 
statements while seeking medical treatment to be more 
credible than the veteran's current allegations.  

Although the veteran may feel that his exposure to gunfire 
noise and noise associated with routine descaling of Navy 
ships in service caused his tinnitus, he is a layperson whose 
opinion on medical matters such as causation of tinnitus is 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Even when the Board accepts the presence of tinnitus during 
combat, 38 U.S.C.A. § 1154 only deals with the occurrence of 
an event, that is, what happened then, not the questions of 
either current disability or a nexus to service.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996).  In this case, the Board 
notes that there were subsequent denials of the presence of 
tinnitus and the documentation of tinnitus following a 
specific post-service medical event.  The opinion of the VA 
examiner that there was no documentation until 1989 remains 
correct and his opinion is probative.  Therefore, the 
provisions of 38 U.S.C.A. § 1154 do not necessitate a grant 
in this case.  The tinnitus he has now is unrelated to any 
possible combat related tinnitus that he had in service.

To the extent that the veteran is alleging that he had 
chronic ringing in his ears in service, the preponderance of 
the evidence is against this assertion.  It was not reported 
in service or after service until 1989, when he was diagnosed 
with Meniere's disease.  His ears had been evaluated in the 
interim, without any mention of ringing in the ears.  This 
also tends to establish that any combat related tinnitus was 
not chronic in nature.

In sum, the competent evidence of record shows that the 
veteran does not have tinnitus in the right ear.  
Furthermore, the evidence shows that chronic (as 
distinguished from an acute episode during combat) tinnitus 
in the left ear was not manifest during service or for many 
years thereafter.  The service records are silent for 
complaints, findings, or manifestations of tinnitus.  The VA 
examiner's opinion that the veteran's current left ear 
tinnitus is not related to service but rather more likely 
related to his Meniere's disease, is competent.  It is 
uncontradicted by any other competent opinion.  Accordingly, 
service connection is denied.  The preponderance of the 
evidence is against the claim for service connection for 
bilateral tinnitus.  Because there is no approximate balance 
of positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991)..  




ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for bilateral tinnitus is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


